Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,734,499. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same invention of providing a multitude of souvenir devices through a composite presentation.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said dates or date ranges" multiple times.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant may have intended to recite “said selected date or date ranges”.
Claim 13-15 recites the limitation "the time" multiple times.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdrick (US 7,734,499) in further view of Reference U (see PTO-892).
	Referring to Claim 1, Murdrick teaches a method of providing a multitude of souvenir devices through a composite presentation comprising the steps of:
contacting a personalized solar powered devices retailer (see Murdrick Claim 1
establishing a multitude of personalized solar powered programmed souvenir devices (see Murdrick Claim 1);
selecting data for each of said personalized solar powered programmed souvenir devices having each of said personalized solar powered programmed souvenir devices manufactured to electronically transform and dynamically display at least one of data (see Murdrick Claim 1);
presenting said multitude of personalized solar powered devices in a manner that said personalized solar powered devices present a composite appearance that electronically transforms and dynamically displays a multitude of said selected data (see Murdrick Claim 1);
configuring said multitude of personalized solar powered programmed souvenir devices to each accomplish the steps of:
displaying a selected data through a liquid crystal display screen (see Murdrick Claim 1);
utilizing a solar panel, wherein said solar panel converts light into electrical energy (see Murdrick Claim 1);
electronically controlling an electronic circuit, wherein said electronic circuit receives said electrical energy and controls said liquid crystal display screen to transform in a programmed and dynamic manner (see Murdrick Claim 1);
housing said liquid crystal display screen on at least a first side of each of said solar powered programmed souvenir devices with said data wherein said liquid crystal display screen alternates between transparent and opaque such that said data is dynamically displayed (see Murdrick Claim 1
g. continuously maintaining said composite appearance with use of a computer device wherein each said personalized solar powered programmed souvenir device is frequently replenished so as to create a uniform and distinct dynamically transformative composite display when exposed to light (see Murdrick Claim 1).
Murdrick teaches wherein the data is a name but does not teach wherein the data is a date or date range. However, Reference U teaches wherein data is a date or date range. It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references so that the data in Murdrick was a date or date range because this result would be predictable. Specifically, instead of the data being a name according to Murdrick, it would be a date or date range according to Reference U. This is a predictable result of the combination. In addition, an in the alternative, the specifics of the data selected and displayed (i.e., a date or date range) is non-functional descriptive material and given little to no patentable weight.

	Referring to Claim 3, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein said step of selecting dates or date ranges for each of said personalized solar powered programmed souvenir devices further comprises the step of using an date range appropriate for said selected souvenir (see Murdrick Claim 2).

	Referring to Claim 4, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein see Reference U).

	Referring to Claim 5, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 4 wherein said step of selecting date or date ranges for each of said personalized solar powered programmed souvenir devices further comprises a step selected from a group consisting of: including at least some date-specific personalized solar powered programmed souvenir devices displaying date-range specific information on said solar powered programmed souvenir devices, including at least some date-specific personalized solar powered programmed souvenir devices displaying date-specific information on said solar powered programmed souvenir devices, and including both at least some date-specific personalized solar powered programmed souvenir devices displaying date-range specific information on said solar powered programmed souvenir devices and at least some date-specific personalized solar powered programmed souvenir devices displaying at least some date-specific information on said solar powered programmed souvenir devices (see Murdrick Claim 5).

	Referring to Claim 6, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein 
displaying at least different date-ranges on said multitude of solar powered programmed souvenir devices, and displaying at least hundred different dates on said multitude of solar powered programmed souvenir devices (see Murdrick Claim 6).

	Referring to Claim 7, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein said step of providing a date-specific multitude of personalized solar powered programmed souvenir devices comprises the step of maintaining about date-specific fifteen times more of the date-range personalized solar powered programmed souvenir devices containing date ranges than any single date-specific souvenir device (see Murdrick Claim 7).

	Referring to Claim 8, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 and further comprising the step of including geographical location artwork on a second side of said date-specific powered programmed souvenir device (see Murdrick Claim 8).

	Referring to Claim 9, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 and further comprising the step of including a retailer's business logo on a second side of said date-specific powered programmed souvenir device (see Murdrick Claim 9).

see Murdrick Claim 10).

	Referring to Claim 11, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein said step of providing a multitude of date-specific personalized programmed souvenir devices comprises a step selected from a group consisting of: establishing a multitude of date-specific personalized programmed zipper pull souvenir devices, establishing a multitude of date-specific personalized programmed magnet souvenir devices, establishing a multitude of date-specific personalized programmed choker souvenir devices, establishing a multitude of date-specific personalized programmed bracelet souvenir devices, establishing a multitude of date-specific personalized programmed wood souvenir devices, establishing a multitude of date-specific personalized programmed key ring souvenir devices, and establishing a multitude of date-specific personalized programmed key chain souvenir devices (see Murdrick Claim 11).

	Referring to Claim 12, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 8 wherein said step of including geographical location artwork on a second side of said date-see Murdrick Claim 12).

	Referring to Claim 13, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein said step of continuously maintaining said date-specific personalized device rack with use of a computer device comprises the step of utilizing outside contractor services for at least part of the time (see Murdrick Claim 13).

	Referring to Claim 14, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 13 wherein said step of utilizing outside contractor services for at least part of the time comprises the step of seasonally utilizing outside contractor services for at least part of the time (see Murdrick Claim 14).

	Referring to Claim 15, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein see Murdrick Claim 15).

	Referring to Claim 16, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein said step of continuously maintaining said date-specific personalized solar powered device rack with use of a computer device comprises the step of continuously maintaining said rack by an electronic monitoring system (see Murdrick Claim 16).

	Referring to Claim 17, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 16 wherein said step of continuously maintaining said rack by an electronic monitoring system comprises the step of tying to a retailer's point of sale computer system (see Murdrick Claim 17).

	Referring to Claim 18, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 wherein said step of displaying a selected date or date range through a liquid crystal display screen comprises the step of displaying a selected date or date range through a partitioned display liquid crystal display screen (see Murdrick Claim 18).

	Referring to Claim 19, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 18 wherein said step of electronically controlling an electronic circuit, wherein said electronic circuit receives said electrical energy and controls said liquid crystal display screen to transform in a programmed and dynamic manner comprises the step of electronically controlling said partitioned display liquid crystal display screen to display each partition differently (see Murdrick Claim 19).

	Referring to Claim 20, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1 and further comprising the step of allowing said personalized solar powered devices retailer to select additional date ranges or date-specific information to include in said multitude of personalized solar powered programmed souvenir devices (see Murdrick Claim 20).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdrick (US 7,734,499) in further view of Reference U (see PTO-892) in further view of Reference V (see PTO-892).

	Referring to Claim 2, the combination teaches a method of providing a multitude of souvenir devices through a composite presentation as described in claim 1. The combination does not teach wherein said step of selecting dates or date ranges for each of said personalized solar powered programmed souvenir devices using a computer to identify percentage of the population born on one or more specific dates. However, Reference V teaches using a computer to identify percentage of the population born on one or more specific dates (see Reference V). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the teachings in Reference V to the combination of Murdrick and Reference U because the results would be predictable. Specifically, Murdrick and Reference U would continue to teach selecting and displaying dates and date ranges, except that now they use a computer to identify percentage of the population born on one or more specific dates according to the teachings of Reference V. This is a predictable result of the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684